Citation Nr: 1225591	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-34 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts.

3.  Entitlement to service connection for right knee disorder.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to an initial compensable evaluation for residuals of fractures of the right fourth and fifth metacarpals, for the period June 23, 2003 to September 4, 2008.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to March 1989.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2006 rating decision, the RO, in pertinent part, granted service connection for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury, assigning a noncompensable rating, effective June 23, 2003.  In an April 2009 rating decision, the RO increased the rating assigned to 10 percent, effective September 5, 2008.  

In a July 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for a bilateral foot disorder status post removal of ganglion cysts; bilateral knee disorder; and, bilateral pes planus.  

In January 2005, the Veteran testified at a RO hearing pertaining to the left hand ganglion cyst removal, right hand injury, and bilateral foot disorder issues; the transcript is of record.

In a March 2010 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral pes planus; denied entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts; right knee disorder; left knee disorder; a disability manifested by bilateral leg weakness; and, denied entitlement to an initial compensable rating for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury, for the period June 23, 2003 to September 4, 2008; denied entitlement to a disability rating in excess of 10 percent from September 5, 2008; and, denied entitlement to an initial compensable rating for scar, residual of removal of ganglion cyst on the left hand.  The Veteran filed a timely appeal to the United States Court of Appeals for Veteran Claims (Court).  In an October 2011 Memorandum Decision, the Court set aside and remanded the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus; the issues of entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts; right knee disorder; and, left knee disorder; and, entitlement to an initial compensable rating for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury, for the period June 23, 2003 to September 4, 2008.  The Court affirmed the Board's decision pertaining to the denial of an initial compensable rating for scar, residual of removal of ganglion cyst on the left hand.  The appeal of the denial of entitlement to service connection for bilateral leg weakness and denial of entitlement to a disability rating in excess of 10 percent for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury, from September 5, 2008, were deemed abandoned by the Court.

In March 2010, the Board remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) for further development.  To date, such issue has not been recertified to the Board and is not currently before the Board.  Such issue will be the subject of a later decision upon recertification to the Board.

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus; and the issues of entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts; right knee disorder; and, left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the VA St. Petersburg RO.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

For the period June 23, 2003, to September 5, 2008, the Veteran's right hand disability was manifested by good range of motion and function, with pain during flare-ups.  No ankylosis was demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of fractures of the right fourth and fifth metacarpals for the period from June 23, 2003 to September 4, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5223 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in April 2006 pertaining to his underlying service connection claim.  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Since the increased rating appellate issue in this case is a downstream issue from that of the award of service connection (for which the April 2006 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, no further development is required with respect to the duty to notify.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's medical records pertaining to his right hand disability.  He underwent a VA examination in September 2006, which was conducted during the period in appellate status.  The Board finds that such examination report is thorough and contains sufficient information to decide the initial increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As detailed hereinabove, by rating decision dated September 2006, the RO granted service connection for fractures of the right fourth and fifth metacarpals, residuals of right hand injury and assigned an evaluation of zero percent under 38 C.F.R. §§ 4.71a, Diagnostic Code 5223 (favorable ankylosis of two digits of one hand), 4.118, Diagnostic Code 7805 (other scars) effective from June 23, 2003.  As detailed, in April 2009 the RO increased the evaluation for fractures of the right fourth and fifth metacarpals, residuals of right hand injury to 10 percent, effective from September 5, 2008.  As detailed hereinabove, the March 2010 Board denial of entitlement to an initial compensable evaluation for scar, residual of removal of ganglion cyst on the left hand, was affirmed by the Court in the October 2011 Memorandum Decision, and the appeal of the March 2010 Board denial of entitlement to an increased evaluation in excess of 10 percent from September 5, 2008 for residuals of fractures of the right fourth and fifth metacarpals was deemed abandoned by the Court.  Thus, the only remaining issue is entitlement to a higher evaluation for residuals of fractures of the right fourth and fifth metacarpals for the period from June 23, 2003, to September 4, 2008. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  In this case, the parts affected are the right fourth (ring) and fifth (little) fingers.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The RO considered the claim for an initial compensable evaluation from June 23, 2003 to September 4, 2008 for residuals of a right hand injury under the criteria prior to the amendment.  However, the RO considered the claim for an increased evaluation in excess of 10 percent from September 5, 2008 for residuals of a right hand injury under the amended criteria in an April 2009 supplemental statement of the case and the Board will do likewise for the period June 23, 2003 to September 4, 2008. 

Effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Pursuant to Diagnostic Code 7805, the Veteran's right hand disability is evaluated under Diagnostic Code 5223 for evaluation of favorable ankylosis of two digits of one hand.  An evaluation of 10 percent is warranted when there is favorable ankylosis of the ring and little fingers.  An evaluation of 20 percent is warranted when there is favorable ankylosis of the index and little; index and ring; or index and middle fingers.  An evaluation of 30 percent is warranted when there is favorable ankylosis of the thumb and little; thumb and ring; thumb and middle; or thumb and index fingers. 

Service treatment records reflect a complaint of right hand pain on one occasion.  On that occasion, the Veteran complained of soreness in the index knuckle of the right hand and difficulty of pain when he tried to make a fist.  The assessment was healing laceration.  The record contains a private medical treatment report dated in April 1990 that indicates that the Veteran had a prior fracture of the fourth and fifth metacarpals.  In addition, x-rays of the hand in April 1990 demonstrated healing fractures of the fourth and fifth metacarpals.  A VA radiology report in June 2004 revealed posttraumatic deformity of the mid to proximal portion of the right fifth metacarpal due to old healed fraction. 

On VA examination in May 2006 it was noted that the Veteran is right-hand dominant.  With regard to his right hand, the Veteran reported that he sustained a fracture and had two to three surgeries in 1997 and 1998.  He also reported that he has flare-up of pain in his right hand when he tries to use it for certain types of activities like fishing or using a screw driver and with twisting motions or using a pair of pliers.  On examination, the right fifth finger had decreased sensation to pinprick with normal sensation to touch.  Pulses were normal in all four extremities.  There was no muscular weakness of the upper extremities.  Examination further showed a depressed right fourth metacarpal head as compared to the left.  There was a well-healed scar on the ulnar border of the distal hand of the right fifth metacarpal.  Range of motion of the fingers was considered to be full with full grip to the palm of the hand and motions of the index, long, ring, and little fingers in metacarpophalangeal joint 90/90 of flexion, proximal interphalangeal joint 100/100 of flexion.  Distal interphalangeal joint was 70/70 of flexion.  The gap was considered to be equal bilaterally and with normal range.  The Veteran was able to bring the fingers to the palm of the hand.  He had normal strength on pulling and twisting and pushing and grasping and gripping.  There was no abnormal motion of the palpation of the fourth and fifth right metacarpals.  Both of the wounds were noted to be healed.  It was noted that there is an old scar on the ulnar border of the right third metacarpal.  There was no need for assistive devices.  There was no evidence of redness or inflammatory changes.  Repeated motions of the hand and fingers had no effect on the Veteran's range of motion, pain, fatigability, weakness, endurance, or incoordination.  The diagnosis was healed fractures of the right fourth and fifth metacarpals. 

To warrant a compensable evaluation under Diagnostic Codes 7805, 5223 the medical evidence must show that there is favorable ankylosis of the ring and little fingers and such is not shown in the medical evidence of record for the stated period.  In fact, the May 2006 VA examiner concluded that there were no residuals to the fractures of the right fourth and fifth metacarpals.  In addition, the May 2006 examination report does not show that the Veteran's ring and little fingers of the right hand are unfavorably ankylosed to warrant a compensable evaluation under Diagnostic Code 5219. 
The Board has also considered whether separate ratings are warranted for any limitation of motion of the fourth and fifth fingers on the Veteran's right and/or left hand under 38 C.F.R. § 4.71a, Diagnostic Code 5230 for the stated period.  However, any limitation of motion of the ring or little finger is considered noncompensably disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

The Board has considered whether a compensable rating is warranted on the basis of functional impairment and pain for the period from June 23, 2003, to September 4, 2008.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca.  The VA examiner noted that repeated motions of the hand and fingers had no effect on the Veteran's range of motion, pain, fatigability, weakness, endurance or incoordination.  During the May 2006 examination, the Veteran reported that he has flare-ups of pain in his right hand when he tries to use it for certain types of activities like fishing or using a screw driver and with twisting motions or using a pair of pliers.  The Board acknowledges that such examination was not conducted during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Also, at this juncture, it would be impossible to assess the symptoms associated with flare-ups, as the only period for consideration is prior to September 4, 2008.  However, the Veteran did not claim that he lost function in the ring or little fingers during flare-ups, only that he experienced pain.  In fact it is hard to visualize an incident where pain in these digits would significantly affect the use of pliers, a screw driver or fishing rod.  Pain during a flare-up, without accompanying functional loss, does not entitle a claimant to a higher disability evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.71a.  See Mitchell v. Shinseki 25 Vet. App. 32 (2011).  To the extent the Veteran is now claiming that he had function loss with pain during flare-ups, the Board does not find this credible.  There were no objective signs of pain on motion during the VA examination and the flare-ups never necessitated medical treatment during the entire period.  Thus, a compensable rating is not warranted from June 23, 2003 to September 4, 2008, for the service-connected right fourth and fifth metacarpals disability.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected right fourth and fifth metacarpals disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for residuals of fractures of the right fourth and fifth metacarpals, for the period June 23, 2003 to September 4, 2008, is denied.  


REMAND

Bilateral pes planus

Per Kent v. Nicholson, 20 Vet. App. 1 (2006) and 38 U.S.C.A. § 5103(a), upon receipt of a claim to reopen, proper notice must be issued to the Veteran that (1) notifies the Veteran of the reason for the previous denial; (2) notifies the Veteran of the evidence and information necessary to reopen the claim; and (3) notifies the Veteran of what specific evidence would be required to substantiate the elements needed to grant the Veteran's service connection claim as outlined by the Court in Kent.

In a January 2007 decision, the Board denied entitlement to service connection for pes planus with arthritis, on the basis that the Veteran's bilateral pes planus preexisted service and was not permanently worsened during service and that arthritis of the feet was not diagnosed within one year of separation from service.


In January 2007, the Veteran filed a claim to reopen entitlement to service connection for bilateral pes planus.  In June 2007, the RO issued notice to the Veteran informing him of the basis for the January 2007 denial of service connection for arthritis; however, such notice did not inform the Veteran of the basis for the January 2007 denial of service connection for bilateral pes planus.  

Thus, the June 2007 letter did not fully comply with Kent, in that it failed to identify the basis of the last final denial of the Veteran's claim of service connection for pes planus with arthritis.  

On remand, the RO should send another letter in compliance with Kent including identifying the last prior denial (the January 2007 Board decision), the basis for the prior denial (i.e., bilateral pes planus preexisted service and was not permanently worsened during service and arthritis of the feet was not diagnosed within one year of separation from service), and a statement of the specific evidence required to substantiate the elements needed to grant the Veteran's service connection claim, i.e. evidence that pertinent disability was incurred or aggravated during his period of service; evidence that current disability is due to service or injuries sustained therein; or, evidence that preexisting disability was permanently worsened during service.

On examination at induction into service in December 1983, the Veteran was noted to have moderate pes planus, bilaterally, that was then asymptomatic and not considered disabling.  Service treatment records reflect that he received treatment for pain in his feet on numerous occasions due to various causes and at times was placed on temporary limited duty profiles.  He was placed on a temporary profile for approximately 16 days from December 1986 to January 1987 for strain of both feet.  At a July 1988 consultation he presented with arch pain in both feet.  A July 1988 bilateral foot x-ray series was within normal limits.  The assessment was bilateral tibial varum with genu recurvatum causing increased pronation and general foot pain.  A prescription was written for one pair of orthofoot system orthotics.  He was placed on temporary profile at his own pace and foot gear of choice.  In November 1988 he complained that his feet got numb with boots and the inserts and that while using them the pain increased.  He was placed on temporary profile for boots and standing, and the orthofoot inserts were to be remade.  In February 1989 he complained of recurring foot pain which was diagnosed as athlete's foot.  Also in February 1989 he complained of right foot pain of one day duration due to a twisting injury while playing basketball that was diagnosed as muscle strain.  A report of examination prior to separation, nor a report of medical history filled out prior to separation, are contained in the claims folder.

Post service, the medical evidence of record first shows treatment in April 2002 when the Veteran was seen at a VA clinic for complaints of foot pain.  The assessment was arthritis and pes planus and custom shoes were prescribed.  VA outpatient treatment records thereafter show complaints of and treatment for bilateral pes planus.

At a VA examination in May 2006, the Veteran reported his symptoms.  The clinical findings were recorded.  After review of the claims file and the examination, the VA examiner diagnosed congenital pes planus and opined that it showed no increase of severity due to the veteran's time in service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The provisions of 38 C.F.R. §§ 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

Regulations provide that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

In June 2008, the Veteran underwent a VA examination.  The VA examiner diagnosed pes planus, and opined that it is as least as likely as not the same as seen in military service.  

In the October 2011 Memorandum Decision, it was determined that the VA examination report was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the VA examiner failed to clarify whether the Veteran suffers from a congenital defect or disease, or whether the Veteran suffers from an acquired disability.  Second, the VA examiner failed to opine as to whether the Veteran's pes planus worsened to the point of an increased disability during his service.  

Thus, the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed bilateral pes planus.

Bilateral knee disability

The Board notes that the Veteran is claiming entitlement to service connection for bilateral knee disability due to his bilateral pes planus.  Such issue is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  For that matter, in the event that service connection is established for bilateral pes planus, the Veteran should be scheduled for a VA examination to assess whether his bilateral knee disability is proximately due to or aggravated by bilateral pes planus.

Bilateral foot disorder

The June 2008 VA examiner diagnosed plantar fasciitis of the right foot, and noted complaints of pain in both feet.  The examiner opined that his plantar fasciitis is not caused by or a result of military experience.  The examiner's rationale was that the Veteran's plantar fasciitis was not noted in the service treatment records and 

therefore is not caused by or a result of military service.  However, the service treatment records do contain evidence of in-service plantar foot pain.  Thus, the Veteran should be scheduled for a VA examination to assess whether his diagnosed plantar fasciitis is due to service or any incident therein.

The RO should also ensure that proper VCAA notice is issued to the Veteran pertaining to entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

On Remand, updated treatment records from the Miami VA Medical Center (VAMC) for the period from December 11, 2008 should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that (1) notifies the Veteran of the reason for the previous denial (January 2007 Board denial); (2) notifies the Veteran of the evidence and information necessary to reopen the claim; and (3) notifies the Veteran of what specific evidence would be required to substantiate the elements needed to grant the Veteran's service connection claim (i.e., evidence that pertinent disability was incurred or aggravated during his period of service; evidence that current disability is due to service or injuries sustained therein; or, evidence that preexisting disability was permanently worsened during service).  The requirements of such notice are outlined by the Court in Kent.

The RO should also send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his service connection claim for bilateral foot disorder, to include plantar fasciitis (to include proper notice per 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)), as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notices should include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Updated treatment records should be obtained from the Miami VAMC for the period from December 11, 2008.  

3.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine the nature and etiology of his bilateral flatfoot.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Does the Veteran have bilateral flatfoot?

b)  If so, is the Veteran's bilateral flatfoot an acquired disability, a congenital or developmental defect, or a congenital disease, as set forth in 38 C.F.R. § 4.9?

c)  If the examiner determines that the Veteran has a congenital or developmental defect of the feet, was such congenital or development defect subject to a superimposed chronic disability (as opposed to an acute increase in pain) during service?

d)  If the examiner determines that the Veteran has a current acquired disability of flatfeet, did it undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease?

e)  If the examiner determines that the Veteran has a current congenital disease of flatfeet, did it undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, lay statements of the Veteran, post-service treatment records, and VA examination reports.

4.  IF and ONLY IF, service connection is established for bilateral flatfeet, the Veteran should be scheduled for a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed left and right knee disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to the following: 

a) Are any chronic disabilities of the left or right knee at least as likely as not (a 50% or higher degree of probability) proximately due to bilateral flatfeet/pes planus? 

b) If not, are any chronic disabilities of the left or right knee at least as likely as not (a 50% or higher degree of probability) aggravated by bilateral flatfeet/pes planus?  If so, specify the baseline level of knee disability and the permanent, measurable increase in disability that is attributable to bilateral flatfeet/ pes planus.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service records, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

5.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any current foot disability.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the feet, to include identifying whether the Veteran has plantar fasciitis; 

b)  Please state whether it is at least as likely as not (a 50 percent or higher degree of probability) that any disability of the foot (other than pes planus) had its clinical onset in service or is otherwise related to service, to include the in-service complaint of plantar foot pain.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

6.  After completion of the above, readjudicate the issues of whether new and material evidence has been received to reopen entitlement to service connection for bilateral flatfeet; entitlement to service connection for left and right knee disabilities; and, entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


